Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000016
                                                        19-OCT-2011
                                                        08:39 AM



                         SCWC-11-0000016

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellee,

                               vs.

                       MICHAEL C. TIERNEY,
                also known as, Michael C. King,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (ICA NO. CAAP-11-0000016; CR. NOS. 88-2209 and 89-0024)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant Michael C. Tierney’s

Application for Writ of Certiorari filed on September 26, 2011,

is hereby rejected.

          DATED: Honolulu, Hawai#i, October 19, 2011.

Michael C. Tierney,           /s/ Mark E. Recktenwald
Pro Se Petitioner/
Defendant-Appellant           /s/ Paula A. Nakayama
on the application
                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna